TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00615-CV


Capital Senior Management 1, Inc., Appellant

v.

Texas Department of Human Services, and 
the Attorney General for the State of Texas, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
NO. GN201333, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING


O R D E R
PER CURIAM
		Capital Senior Management 1, Inc. ("Capital") appeals a final judgment rendered
September 30, 2002, contending that the district court erred in denying its request for declaratory and
injunctive relief and ruling that the Department of Human Services (the "Department") may release
information related to Capital.  Capital informs this Court that the Department informed Capital that
it will release the information no earlier than October 9, 2002.
		Along with its notice of appeal, Capital has filed in this Court a motion requesting
that this Court issue an emergency order staying enforcement of the district court's September 30
final judgment pending this Court's consideration of the appeal.  We will grant Capital's motion.
		We stay enforcement of the September 30, 2002 final judgment pending resolution
of Capital's appeal.  
		It is ordered October 7, 2002.

Before Chief Justice Aboussie, Justices Patterson and Puryear
Do Not Publish